Exhibit 10.1 fourth amendment to Loan Agreement This Fourth Amendment to Loan Agreement (as amended, restated, supplemented or otherwise modified, this “ Agreement ”) is entered into as of April 24, 2015 (the “ Effective Date ”) by and among Maui Land & Pineapple Company, Inc., a Hawaii corporation (“ Borrower ”), Kapalua Land Company, Ltd., a Hawaii corporation and Maui Pineapple Company, Ltd., a Hawaii corporation (referred to herein collectively as ” Guarantor ” and, together with Borrower, the “ Credit Parties ”), and American AgCredit, FLCA (“ Lender ”). RECITALS A.Borrower and Lender are party to that certain Loan Agreement dated as of December 22, 2010, as amended by a First Amendment to Loan Agreement dated as of May 10, 2011, a Second Amendment to Loan Agreement dated as of February26, 2013, and a Third Amendment to Loan Agreement dated as of April 24, 2014 (as it may be further amended, restated, supplemented or otherwise modified, the “ Loan Agreement ”), pursuant to which Lender has agreed to provide loans and other financial accommodations to Borrower upon the terms and conditions set forth in the Loan Agreement. Capitalized terms used in this Agreement but not defined in this Agreement shall have the meanings given to them in the Loan Agreement. B.The Credit Parties have requested that Lender agree to amend the terms of the Loan Agreement. C.Lender is willing to do so on the terms and conditions set forth in this Agreement. In consideration of the foregoing, the parties agree as follows: ARTICLE I
